                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MONTANA
                                BUTTE DIVISION


2-BAR RANCH LIMITED
PARTNERSHIP, a Montana limited                  CV-18-33-BU-SEH
partnership; BROKEN CIRCLE
RANCH COMPANY, INC., a                      JUDGMENT IN A CIVIL CASE
Montana profit corporation; R BAR
N RANCH, LLC, a Montana limited
liability corporation,

                        Plaintiffs,

   vs.

UNITED STATES FOREST
SERVICE, an Agency of the United
States Department of Agriculture;
SONNY PERDUE, in his official
capacity as Secretary of the United
States Department of Agriculture;
VICTORIA CHRISTIANSEN, in her
official capacity as Interim Chief of the
Forest Service; LEANNE MARTEN,
in her official capacity as Regional
Forester for the Northern Region;
MELANY GLOSSA, in her official
capacity as Forest Supervisor for the
Beaverhead-Deerlodge National
Forest, State of Montana; CAMERON
RASOR, in his official capacity as
District Ranger for the Pinder Ranger
District in the Beaverhead-Deerlodge
National Forest,

                        Defendants.
       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

IT IS ORDERED AND ADJUDGED Pursuant to the Memorandum and Order
(Doc. 72) filed on March 26, 2019.

Plaintiffs' Motion for Summary Judgment is GRANTED in part and DENIED in part.
The motion is GRANTED as to Plaintiffs' claims under the APA and NFMA that the
Forest Service acted arbitrarily and capriciously in applying AULs to the Dry
Cottonwood Allotment that did not comply with the 2009 Forest Plan. The motion is
DENIED as to the balance of its claims.

The Federal Defendants' Cross Motion for Summary Judgment is DENIED.

The following actions of the Forest Service are VACATED: (i) the Final
Administrative Decision's finding that the 1995 AULs apply to the Dry
Cottonwood Allotment; (ii) the portions of the 2016 and revised 2017 Notices of
Noncompliance finding Plaintiffs in violation of the 1995 or 1997 AULs; (iii) the
1996 AMP as a term and condition of Plaintiffs' grazing permits; and (iv) the 2018
AOI's incorporation of the 1995 AULs.

The case is REMANDED to the Forest Service to: (i) determine, consistent with this
Memorandum, which site-specific actions, documents, and AULs govern livestock
grazing operations on the Dry Cottonwood Allotment; and (ii) address the question,
for the purpose of fully determining the applicability of the EAJA to the
administrative appeal proceedings in this case, whether the Forest Service's position
taken in the administrative proceedings was "substantially justified or that special
circumstances make an award unjust."

      Dated this 26th day of March, 2019.

                                 TYLER P. GILMAN, CLERK

                                 By: /s/ Heidi Gauthier
                                 Heidi Gauthier, Deputy Clerk
